In a proceeding under section 330 of the Election Law, to declare valid a petition designating the petitioner as a candidate of the Democratic party for the office of City Judge of the City of Glen Cove, in the primary election to be held September 14, 1965, the petitioner appeals from a judgment of the Supreme Court, Nassau County entered August 27, 1965, which dismissed the petition. Judgment affirmed, without costs. No opinion. Ughetta, Christ, Brennan and Hill, JJ., concur; Beldoek, P. J., dissents and votes to reverse the judgment and to grant the petition, with the following memorandum: On August 4, 1965 the incumbent City Judge of the City of Glen Cove resigned, effective September 3, 1965. On August 5, 1965 the City Clerk certified that there was a vacancy in the office of City Judge. Once that certification was made, the procedures specified in the Election Law for the limited purposes of filling the vacancy became applicable. Therefore, the vacancy in the office of City Judge, for purposes of filling the vacancy, existed before August 10, 1965, and a designating petition for the office could properly be filed on that date (Election Law, § 143, subd. 1).